          Case 2:20-cv-02301-PD Document 33 Filed 10/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VICTOR DEOLEO,                                 :
                      Plaintiff,               :
                                               :
           v.                                  :      Civ. No. 20-2301
                                               :
UNITED STATES LIABILITY                        :
INSURANCE COMPANY,                             :
               Defendant.                      :
                                               :

                                          ORDER
       AND NOW, this 29th day of October, 2020, upon consideration of Defendant’s Motion to

Lift Stay in Part and to Set Schedule (Doc. No. 31), it is hereby ORDERED that the Defendant’s

Motion (Doc. No. 31) is GRANTED IN PART. The CLERK OF COURT shall REMOVE this

case from the Civil Suspense File.




                                                         AND IT IS SO ORDERED.

                                                         /s/ Paul S. Diamond
                                                         _______________________
                                                         Paul S. Diamond, J.
